Ogunbekun v Strong Mem. Hosp. (2022 NY Slip Op 03810)





Ogunbekun v Strong Mem. Hosp.


2022 NY Slip Op 03810


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


20 CA 21-00759

[*1]IBUKUN OGUNBEKUN, PLAINTIFF-APPELLANT,
vSTRONG MEMORIAL HOSPITAL, DR. SAM HUBER, DR. TELVA OLIVARES AND DR. ERIC CAINE, DEFENDANTS-RESPONDENTS. 


IBUKUN OGUNBEKUN, PLAINTIFF-APPELLANT PRO SE. 
OSBORN, REED & BURKE, LLP, ROCHESTER (MICHAEL C. PRETSCH OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered October 16, 2020. The order denied the motion of plaintiff to vacate a prior order and granted the cross motion of defendants insofar as it sought an award of attorneys' fees. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court